Citation Nr: 0923022	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-37 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include major depressive disorder, anxiety disorder, and 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to 
June 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied service connection for PTSD.  The 
Veteran testified at a hearing at the RO in September 2008.

The issue has been modified as reflected on the cover page 
based on medical evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  The stressors 
he provided, however, cannot be verified by the U.S. Army and 
Joint Records Research Center (JSRRC).  Specifically, he 
stated that he was mistakenly brought to Pleiku in September 
1966 when he first arrived in Vietnam and experienced a 
hostile combat environment for weeks until he finally managed 
to get out of that area and get to Saigon, where he was 
supposed to be.  He also stated that he witnessed a man's 
throat being slit right next to him when he was in Cam Rahn 
Bay at an NCO club.  He stated that he did not know the man's 
name and that the murder took place between December 1966 and 
January 1967.  He later stated, however, that the event took 
place in February 1967.

The first event cannot be researched with JSRRC, as there 
would be no record of the Veteran being in Pleiku if he was 
mistakenly deposited there.  The U.S. Army Personnel Record 
of Assignments notes the Veteran was with USA Spt. Comd 
USARPAC Vietnam in September 1966.  The second event also 
cannot be verified with JSRRC, as the Veteran did not know 
the individual's name who was killed.  The RO's JSRRC 
coordinator researched the Central Area Casualty File 
(TAGCEN) and determined that there were, in fact, two 
individuals who were murdered in December 1966, one in Quang 
Tri and an unknown location for the other; but without the 
name of the individual the Veteran witnessed, it cannot be 
verified that either of the individuals killed was the same 
individual witnessed by the Veteran.

Even though the Veteran has multiple diagnoses of PTSD of 
record related to his claimed in-service stressors, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  

In this case, the Veteran was not shown by personnel records 
to have engaged in combat; thus, his own personal accounts of 
his in-service stressors cannot be accepted for purposes of a 
PTSD diagnosis without independent verification of the 
stressor events.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  Therefore, based on the evidence of record, the 
Veteran cannot receive service connection for PTSD.

This does not mean, however, that the Veteran cannot receive 
service connection for another psychiatric disorder related 
to his Vietnam service.  
 
Service personnel records show the Veteran served in Vietnam 
for approximately nine months from August 30, 1966 to June 
17, 1967.  Service treatment records show the Veteran was 
treated for tension headaches in November 1966; but his 
discharge examination in June 1967 was negative for any 
psychiatric diagnoses.  Less than one year after service, 
however, an April 1968 VA clinical record shows the Veteran 
appeared mildly tense and anxious and stated that he was not 
happy and quite anxious when he returned from Vietnam, though 
his conditional gradually improved.  The neuropsychiatrist 
diagnosed the Veteran with anxiety reaction, mild, manifested 
by mild tenseness and anxiousness.  A July 1968 VA clinical 
record shows the Veteran stated that he had felt nervous ever 
since he was discharged from service in June 1967.  He did 
not seek help immediately because he had expected a period of 
readjustment.  He felt that his nervousness had increased 
during the past three months so that he was so restless that 
he had trouble sitting still.  He stated that he got upset 
over very small things and felt that his anger was out of 
proportion so that he felt terribly guilty afterward.  He 
also complained of headaches and sometimes shakiness in his 
hands.  He felt that his problems began while he was in 
Vietnam; he did not link them to combat since he was a 
finance clerk but he stated that he began to worry about 
getting home.  He indicated that although he used to want to 
be around people he found that he wanted to be alone and he 
also had insomnia occasionally.  The examiner noted that the 
Veteran gave the impression of great intensity and his speech 
was moderately rapid.  He was restless during the interview, 
shifting about a good deal in his seat and moving his hands 
and arms about.  The impression was anxiety reaction.  The 
Veteran was referred to the Mental Hygiene Clinic for the 
Vietnam Veterans Therapy Group.  A September 1972 VA hospital 
record shows a diagnosis of chest pain secondary to anxiety.  
VA medical records dated from 1972 to 1973 show further 
complaints of anxiety and depression.  

The Veteran was seen in the emergency room at a VA hospital 
in June 2005 and was diagnosed with depression and alcohol 
dependence.  He stated that this had been going on for many 
years.  An October 2007 letter from a VA occupational 
therapist noted that the Veteran had been diagnosed with PTSD 
by a VA doctor and had been treated at the VA PTSD clinic.  
VA medical records confirm PTSD therapy treatment from 2006 
to 2008.  A private psychological assessment report dated in 
March 2008 also shows a diagnosis of combat-related major 
depressive disorder.

The Veteran's brother submitted a statement in July 2006 that 
before the Veteran went to Vietnam, he was easy going and 
generous with his time and money.  After he returned, 
however, he noticed a significant change in the Veteran's 
personality.  He began to drink excessively and engaged in 
compulsive gambling; he also became more reclusive and 
suspicious and began having trouble with his memory and 
ability to concentrate.  It had been difficult to maintain a 
relationship with him.

Based on the medical evidence of record, a medical opinion is 
necessary to determine whether the Veteran has a psychiatric 
disorder including major depression and anxiety disorder that 
can be related to his service in Vietnam.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine 
whether the Veteran has a psychiatric 
disorder, including major depressive 
disorder or anxiety disorder that is at 
least as likely as not related to his 
service in Vietnam.

All relevant records should be reviewed in 
conjunction with the examination including 
the service treatment records, all post-
service treatment records, and the body 
and action paragraphs of this Remand.  A 
rationale for all opinions must be 
provided.

2.  After undertaking any other 
development deemed appropriate, 
readjudicate the claim.  If the benefit 
sought is not granted, the appellant and 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




